Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Non-Final Office Action of 21-May-2021, Applicant has filed an amendment with remarks dated 20-September-2021 [“herein Amendment”]. In this Amendment, Applicant has amended independent claims 1, 7 and 8, and has added new claims 14 – 23. In the amendments to the independent claims, each of them has had the following limitation added at the end: “and determining for each data chunk included in a first portion of the plurality of data chunks, whether the data chunk is to be used as an extra data chunk, wherein the determining includes utilizing a formula that is based at least on a row index of the data chunk and a number of parity chunks per row”.

Response to Arguments
In response to the Non-Final Office Action of 21-May -2021, Applicant has filed an Argument with Remarks dated 20-September-2021 [“herein Argument”]. Applicant’s Argument has been fully considered and found to be persuasive.
In regards to independent claim 1, applicant argues that the new limitation added to the claim is not taught by the prior art cited in the Non-Final Office Action (U.S. Patent Publication 20180246793 (Jin et al) [herein “Jin”], in view of U.S. Patent 9026729 (Hallak et al) [herein “Hallak”]) and that, as a result, the claim should be allowed. After searching for additional art to teach the limitation, Examiner agrees with this argument and finds it persuasive.

Finally, Applicant argues that independent claims 7 and 8 incorporate the same limitation as claim 1, and that these and the claims which depend from claim 8 (9, 11, 12 and new claims 19-23) should be allowed for the same reasons as above. Examiner also agrees with this argument.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The following limitations (as exemplified by claim 1) are taught by the art cited in the Non-Final Office Action of 21-May-2021 (U.S. Patent Publication 20180246793 (Jin et al) [herein “Jin”], in view of U.S. Patent 9026729 (Hallak et al) [herein “Hallak”]): distributing a plurality of data chunks according to an erasure coding scheme, wherein the plurality of data chunks includes systematic data chunks and parity chunks that are distributed across a plurality of rows and a plurality of columns, wherein each column of the plurality of columns corresponds to an NVM node of a plurality of non- volatile memory (NVM) nodes, wherein each row of the plurality of rows includes a first parity chunk including a first function of systematic data chunks of the row, and at least one second parity chunk that includes a second function of the systematic data chunks included in the row and of at least one extra data chunk included in at least one other row, wherein different rows include second parity chunks that are functions of different extra data chunks.
“determining for each data chunk included in a first portion of the plurality of data chunks, whether the data chunk is to be used as an extra data chunk, wherein the determining includes utilizing a formula that is based at least on a row index of the data chunk and a number of parity chunks per row”.
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in this claim; hence claim 1 is allowable. As a result, the claims which depend from claim 1 (2, 4, 5 and new claims 14 – 18) are also allowable.
Independent claims 7 and 8 have the same limitations as described above for claim 1 and are therefore also allowable. As a result, the claims which depend from claim 8 (9, 11, 12 and new claims 19-23) are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111                                                                                                                                                                                                        
/CYNTHIA BRITT/Primary Examiner, Art Unit 2111